Citation Nr: 1414866	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA improved death pension benefits in the amount of $6,960.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 1945.  He died in September 2005; the appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  The appellant's claim is now in the jurisdiction of the Chicago, Illinois VA Regional Office (RO).  

The appellant, assisted by her representative and a Spanish translator, testified before the undersigned Acting Veterans Law Judge (VLJ) at a videoconference hearing in January 2014.  A transcript of the hearing is of record.  The undersigned acting VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor her representative has asserted that VA failed to comply with hearing duties or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that the undersigned properly complied with the hearing officer duties as described by the Court in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  

The Board has not only reviewed the physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  In January 2012, the appellant's improved death pension benefits were terminated effective February 1, 2011, the first of the month following the date the appellant began receiving a survivor's annuity under the Railroad Retirement Act, resulting in an overpayment in the amount of $6,960.00.  

2.  There was no fraud, misrepresentation, or bad faith on the part of the appellant in creating this debt.  

3.  The appellant is minimally at fault and VA is significantly at fault in creation of the overpayment at issue.  

4.  The appellant's income, with consideration of the cost of basic necessities, is not sufficient to permit repayment of the balance of the indebtedness without undue financial hardship.  

5.  Failure to make restitution would not result in unjust enrichment to the appellant.  


CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of an overpayment of improved death pension benefits, in the amount of $6,960.00, have been met as recovery would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the appellant's claim for waiver of recovery of an overpayment of VA improved death pension benefits.  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that VA's duties to notify and assist do not apply to waiver claims; therefore, no discussion is warranted herein.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); see also Barger v. Principi, 16 Vet. App. 132 (2002).  

Initially, the Board notes that the appellant does not dispute the validity of the debt at issue in this case, but merely requests a waiver of the debt.  In the absence of a challenge to the validity of the debt, or in the absence of prima facie evidence that the debt was improperly created, the validity of the debt need not be examined further.  See Shaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

The law provides that there shall be no recovery of overpayments of any benefits under any of the laws administered by the Secretary of VA, whenever it is determined that recovery would be against equity and good conscience, if application for relief is made within 180 days of notification.  38 U.S.C.A. 
§ 5302(a) (West 2002).  The standard "equity and good conscience" will be applied when the facts and circumstances in a case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2013).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, consideration will be given to the following elements:  fault of the debtor, balancing of faults, undue hardship, defeat the purpose, unjust enrichment, and changing position to one's detriment.  Id.  If there is any indication of fraud, misrepresentation, or bad faith, waiver of a debt is precluded.  38 C.F.R. § 1.965(b) (2013).  

In the present appeal, the Committee on Waivers and Compromises determined in a March 2012 decision that the evidence in this case did not establish fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the debt.  The Board is also satisfied that none of the circumstances in this case rise to a level of fraud, misrepresentation, or bad faith, such that there is a legal bar to the issue of waiver of recovery of the debt.  See 38 U.S.C.A. § 5302(c); see also Reyes, supra, at 374.  Thus, the sole question before the Board is whether collection of the indebtedness at issue in this appeal, in the amount of $6,960.00, would violate the principles of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  

In the interest of clarity, the Board believes that a brief factual background is necessary.  The appellant was first notified of her entitlement to improved death pension benefits in the amount of $567.00, effective September 2005, in a February 2006 notice letter.  The award letter informed the appellant that her pension was based on her status as a surviving spouse with no dependents and no annual income.  She was also notified to immediately report any change in income.  

Thereafter, the record indicates that the amount of the appellant's pension was increased annually due to cost of living increases.  Notably, the November 2006 notice of the appellant's increased pension amount contained an attached VA Form 21-0187, Computer Matching Notice, which indicates that the appellant's VA benefits information would be matched with certain federal and state agencies, including the Railroad Retirement Board's retirement and survivor benefit records, to verify the accuracy of the information contained therein.  Similar notification letters of record from November 2007 and November 2008 also indicate that VA Form 21-0187 was attached, though they are not included in the file.  

VA also sent letters to the appellant in December 2008, December 2009, and December 2010 indicating that she would not receive, and was not required to submit, an eligibility verification report (EVR) due to her lack of income, unless her situation had changed.  

In October 2010, the appellant received a letter from the Railroad Retirement Board containing an estimated amount of her survivor's annuity ($1,820.54) payable effective December 2010.  

In November 2010, the RO reminded the appellant that her VA benefits were determined by a number of factors, including income information, and that she must notify VA of any change in her income and report any income received but not previously reported.  

The appellant has repeatedly, and credibly, stated that as a result of the November 2010 RO letter, she visited the RO to submit information regarding her expected income change, specifically the October 2010 Railroad Retirement Board letter concerning her survivor's annuity.  

A November 2010 RO contact log documents that the appellant did visit the RO, although the contact log states that she displayed an October 2010 application for survivor's benefits with the Railroad Retirement Board.  According to the contact log, the RO informed the appellant that "she must wait to hear from [the Railroad Retirement Board] again and once she receives a letter telling her that she will start receiving [an] amount per month from their agency, she must bring that letter into the VA, so that her benefits can be adjusted."  

In March 2011, the appellant was informed that due to the existence of an overpayment in the amount of $4,263.00, VA would begin withholding her pension benefit in June 2011.  The record is not clear as to the cause of this overpayment; however, the appellant has testified that her pension benefits did not remain the same during 2011, which caused her to believe VA had adjusted the pension amount based upon the information provided about her railroad annuity.  

In a January 2012 EVR, the appellant reported her survivor's annuity under the Railroad Retirement Act in the amount of $1,842.18 to VA.  She also attached the January 2011 Railroad Retirement Notice letter awarding the survivor's annuity beginning December 2010.  

Thereafter, VA sent the appellant a January 2012 notice letter confirming receipt of her January 2012 EVR and informing her that her pension benefits would be terminated effective February 2011 due to her increased income.  A subsequent February 2012 letter notified her of a $6,960.00 overpayment.  

In March 2012, the appellant submitted a request for a waiver of recovery of the overpayment amount and a financial status report.  Later that same month, the RO's Committee on Waivers denied the appellant's request for waiver of recovery of the overpayment amount of $6,960.00.  The appellant submitted an April 2012 notice of disagreement followed by a May 2012 VA Form 9 substantive appeal.  

In a January 2014 hearing before the undersigned, the appellant testified credibly regarding her belief that she was reporting her adjusted income to VA in November 2010 when she visited the RO as discussed above.  

As noted above, in determining whether recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a), there are various elements to consider.  The first element pertains to the fault of the debtor and requires an analysis as to whether the actions of the debtor contributed to causing the debt.  38 C.F.R. § 1.965(a)(1).  

The Board has carefully reviewed the facts of this case, as summarized in pertinent part above, and concludes that the appellant's actions did minimally contribute to the creation of the debt, in that she did not submit an updated EVR containing her income information, including the railroad survivor's annuity, to the RO prior to February 2012.  Thus, the appellant was minimally at fault in causing the debt at issue in this appeal.  38 C.F.R. § 1.965(a)(1).

However, the Board must also weigh VA's fault in the creation of the overpayment, and its failure to consider the appellant's November 2010 submission concerning her railroad survivor's annuity is significant.  See 38 C.F.R. §1.965(a)(2).  The appellant had a duty to report these income changes at the time she became aware of them, see 38 C.F.R. § 3.660(a)(1), and the Board finds that she provided information concerning her railroad survivor's annuity to VA in November 2010, prior to the first related payment in January 2011.  While the Board notes the information provided was an estimated figure, it was sufficient to put VA on notice that the appellant's income picture was affected by an expected annuity.  The Board further notes that VA apparently did not conduct data-matching with the Railroad Retirement Board against the information provided, although they had previously notified the appellant this would occur.  Moreover, the Board finds credible the appellant's assertion that she was under the impression her November 2010 actions amounted to a reporting of her income as requested by VA, and that thereafter, VA would adjust her pension accordingly.  The Board notes that her statement that she was not told to come back to the RO with a final award letter, but rather that she would receive a letter from VA regarding her pension adjustment, conflicts with the RO contact log which indicates the appellant was advised to return to the RO with final award information.  On this point, the Board notes that during the January 2014 hearing, her representative conceded that it was possible that the November 2010 visit was misinterpreted by both the RO and the appellant, due to the appellant's difficulty with the English language.  Nevertheless, the Board finds this evidence to be at least in equipoise; therefore, the appellant is entitled to the benefit of the doubt, and the Board finds the evidence discussed above, including the appellant's credible testimony, is sufficient to establish fault on the part of VA in the creation of the debt.  Id.  

As to the element of undue financial hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of basic necessities.  38 C.F.R. § 1.965(a)(3).  In this regard, a February 2012 Financial Status Report reveals that the appellant's monthly income exceeds her reported monthly expenses by approximately $978; the appellant also indicated an ability to pay $100.00 installment payments toward the debt.  A more recent February 2014 Financial Status Report indicates that the appellant's monthly expenses now exceed her monthly income by approximately $352.  The Board notes that the monthly expenses listed reflect basic necessities such as rent, utilities, food, water, and medical care.  Under these circumstances, the Board finds that recovery of the $6,960.00 overpayment would result in undue financial hardship to the appellant.  38 C.F.R. § 1.965(a)(3).  

The Board has also considered whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  In this case, the purpose would not be defeated as the appellant is no longer entitled to improved death pension benefits due to excessive income.  

The Board finds that failure to make restitution would not result in unfair gain to the appellant.  Although she received monetary benefits to which she had no legal entitlement, there is no indication that the benefits were not used for their intended purpose.  Moreover, the appellant's recent financial picture is bleak, even without consideration of the overpayment debt, and it does not appear that relieving her of this debt would put her in a better financial situation.  

Finally, the Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The appellant has not contended, nor does the evidence show, that she had relinquished a valuable right or incurred a legal obligation in reliance on her VA benefits.  

In summary, and after weighing the elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that total recovery of the overpayment would violate the principles of equity and good conscience.  Repayment of the debt would create a financial hardship on the appellant, especially in light of her recent financial picture.  The appellant did not rely upon VA benefits to her detriment or relinquish a right as a result of the benefits.  However, the Veteran was not significantly at fault in the creation of the debt, and in fact attempted to notify VA of the change in her income due to the railroad annuity before it occurred.  Moreover, the VA benefits were used for their intended purpose, and there is no indication that the appellant was unjustly enriched as a result of receiving them.  Thus, when viewed collectively, the factors supporting waiver of the overpayment outweigh those supporting recovery of the debt.  Accordingly, the Board finds that a waiver of recovery of the overpayment in the amount of $6,960.00 is appropriate in this case.  


ORDER

Entitlement to a waiver of recovery of an overpayment of improved death pension benefits, in the amount of $6,960.00, is granted.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


